and the opinion of the Court was delivered as follows, by
Mellen C. J.
The question in this cause arises upon a part of the seventh section of the Stat. 1785. ch. 70. which is in these words—“and where the name of the place in which “such lands lie may have been altered by any act of this Com- “ monwealth, within three years next preceding such advertise- “ ment, he” (the collector) “ shall express not only the present “ name, but the name by which the same was last known.” The object which the legislature evidently had in view in this enactment was to give eifectual notice to all concerned, and prevent any misconception by such an alteration in the name of the placeas would essentially alter its description. We ought, therefore, to give such a construction to the law as to attain, as far as may be, the object in view.
In the case before us, it is true the names of the towns of Brownfield and Porter remain as they were more than three years before the advertisement; but still the name of the place where the lands in question lie is changed; it was formerly a part of Porter, and is now a part of Brownfield, In this view the case seems within the letter of the provision ; but if not, it certainly is within its spirit and intention. So far as respects the notice to the proprietor, the annexation of a part of Porter to Brownfield amounts to the same thing as the formation of a new town, by a new name, out of the tract of land so annexed. The land was assessed, and the notice of sale described it, as situate generally in Brownfield. The advertisement should have been more particular, and the collector should have gone farther, and stated that it was situate in that part of Brownfield which was formerly a part oí Porter, and which had by law been annexed to *308Brownfield. This would have put the proprietor on his guard, and prevented all mistake and damage.
The proceeding complained of was only about twelve years since ; and in all recent cases of this nature the Courts of law have required a strict compliance with legal provisions on the part of the collector in the execution of his duty. In ancient transactions many presumptions are allowed; but in the case at bar there is nothing to be presumed. We have before us the fact which shews the notice to have been irregular and insufficient ; and according to the agreement of the parties there must be
Judgment for the demandant,